       Case 2:18-cv-00216-SMJ      ECF No. 48    filed 07/22/20   PageID.238 Page 1 of 2


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
1
                                                                       Jul 22, 2020
2                                                                         SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No.   2:18-cv-00216-SMJ
5
                                Plaintiff,
6                                                 ORDER DISMISSING COUNT III
                  v.                              OF COMPLAINT AND CLOSING
7                                                 CASE
     LAITH ELAIMY; ABIR ELAIMY,
8    also known as ABEER ELAIMY;
     FEDERAL NATIONAL MORTGAGE
9    ASSOCIATION; WASHINGTON
     TRUST BANK; and FANNIE MAE,
10
                                Defendants.
11

12         On November 12, 2019, the Court acknowledged and incorporated the

13   parties’ stipulated settlement agreement by which Defendants Laith and Abir

14   Elaimy would undertake efforts to sell certain real property to satisfy liens

15   associated with the tax liabilities giving rise to this matter. ECF No. 43. On July 20,

16   2020, the parties filed a status report indicating the subject property had been sold

17   and the liens discharged as a result. ECF No. 47 at 2. The parties therefore requested

18   Count III of the Government’s Complaint be dismissed and this case closed, as there

19   remain no outstanding issues. Id. Having reviewed the record in this matter and the

20   parties’ status report, the Court is fully informed and grants dismissal.


     ORDER DISMISSING COUNT III OF COMPLAINT AND CLOSING
     CASE – 1
       Case 2:18-cv-00216-SMJ     ECF No. 48   filed 07/22/20   PageID.239 Page 2 of 2




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     The parties’ Joint Status Report and Joint Motion to Dismiss Count III

3                 of the Complaint and Close the Case, ECF No. 47, is

4                 ACKNOWLEDGED and GRANTED.

5          2.     Count III of the Complaint, ECF No. 1 at 13–14, is DISMISSED

6                 WITHOUT PREJUDICE.

7          3.     The Clerk’s Office is directed to CLOSE this file.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 22nd day of July 2020.

11                      _________________________
                        SALVADOR MENDOZA, JR.
12                      United States District Judge

13

14

15

16

17

18

19

20


     ORDER DISMISSING COUNT III OF COMPLAINT AND CLOSING
     CASE – 2
